t c memo united_states tax_court tesco driveaway co inc petitioner v commissioner of internal revenue respondent docket no filed date charles eb hammond for petitioner dennis r onnen for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies late-filing additions and penalties with respect to petitioner’s federal income taxes accuracy-related additions to tax penalty tye july deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number after concessions by the parties only one substantive item remains in issue the parties dispute whether petitioner can deduct dollar_figure in compensation paid to petitioner’s sole shareholder and his sons after the close of petitioner’s fiscal_year ended date we hold that petitioner is not entitled to the deduction for that year petitioner also challenges the late-filing additions to tax and the accuracy-related_penalties determined by respondent we sustain respondent’s determinations findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated by this reference petitioner’s principal_place_of_business was kansas city missouri when it filed the petition in this case petitioner is in the business of transporting trucks from manufacturers or dealers to other dealers or end-users doyce gentry was the sole shareholder officer and director of petitioner and had sole check-writing authority over petitioner’s bank accounts at all relevant times petitioner was an accrual_method taxpayer using a july fiscal_year and doyce gentry and his sons were cash_method taxpayers using the calendar_year petitioner had sufficient funds in its bank accounts prior to the end of its fiscal_year to pay dollar_figure in compensation to doyce gentry and his sons petitioner did not pay compensation to doyce gentry or his sons until after the end of that fiscal_year indeed except for the dollar_figure in compensation at issue here petitioner had not awarded and had not paid any compensation to doyce gentry or his sons from the time of its formation in until after the end of petitioner’s fiscal_year petitioner’s bylaws provided that its officers and employees shall receive salaries and other compensation as shall be determined by resolution of the board_of directors or by employment contracts entered into by the board_of directors the board_of directors did not adopt any formal resolution awarding or setting the amount of the compensation prior to the end of petitioner’s fiscal_year nor was there any prior written_agreement between petitioner and the gentrys such as an employment contract setting the amount of compensation that would be awarded to them petitioner took no formal action prior to the end of its fiscal_year to segregate physically or set apart the dollar_figure in compensation_for doyce gentry and his sons nor did - petitioner make any entry in its books of account to reflect the award of dollar_figure in compensation prior to the end of the fiscal_year petitioner made no specific allocation of the dollar_figure in compensation between doyce gentry and each of his two sons until after the end of the fiscal_year petitioner filed an employer’s quarterly federal tax_return form_941 for the fourth calendar_quarter of showing dollar_figure in compensation as subject_to_withholding for that quarter this amount included the dollar_figure in compensation paid to doyce gentry and his sons after the end of petitioner’s fiscal_year the entire period covered by the form_941 the fourth guarter of occurred after the end of petitioner’s fiscal_year petitioner did not file a form_941 including the dollar_figure in compensation_for any prior quarter ending or beginning prior to date petitioner’s federal_income_tax returns were due and filed on the following dates tye july date return_due_date return filed date date date date date date petitioner obtained no extensions of time for filing any of these returns ultimate finding of fact doyce gentry and his sons did not constructively receive the dollar_figure of compensation prior to the end of petitioner’s fiscal_year ended date opinion issue l deduction for compensation not paid_by petitioner during its fiscal_year sec_267' requires the matching of deductions and income between related_taxpayers it provides that the payor may not deduct an obligation owing to a related payee until the related payee would be required to recognize the income by reason of his method_of_accounting sec_267 doyce gentry is petitioner’s sole shareholder mr gentry is therefore related to petitioner under sec_267 a b see sec_267 in addition doyce gentry’s stock ownership is attributed to his sons because they are his lineal_descendants see sec_267 c c doyce gentry’s sons therefore are also related to petitioner for purposes of sec_267 a b respondent denied petitioner’s deduction of dollar_figure in accrued compensation under sec_267 because petitioner is an accrual_method taxpayer doyce gentry and his sons are cash_method taxpayers and the compensation was not actually paid_by petitioner to the gentrys by the close of petitioner’s fiscal_year on date ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure -- - petitioner argues that its deduction should be allowed because doyce gentry and his sons constructively received the compensation by the end of petitioner’s fiscal_year on date and were therefore required under sec_451 to include that income when it was constructively received petitioner admits that it has the burden_of_proof to show that doyce gentry and his sons constructively received the compensation by date sec_1_451-2 income_tax regs defines constructive receipt as follows income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions petitioner argues that since doyce gentry was petitioner’s sole officer director and owner and had sole check-writing authority over petitioner’s accounts he had the unfettered ability to withdraw the compensation at any time and thus should be treated as if he constructively received the compensation by the end of petitioner’s fiscal_year respondent notes that doyce gentry may have had the unfettered ability to withdraw funds from petitioner’s bank accounts but he did not have the right to receive the - j- compensation from petitioner until petitioner followed proper corporate formalities in awarding that compensation respondent cites petitioner’s bylaws which provide officers and other employees of the corporation shall receive such salaries or other compensation as shall be determined by resolution of the board_of directors adopted in advance or after the rendering of the services or by employment contracts entered into by the board_of directors the parties have stipulated that petitioner made no corporate resolution authorizing or allocating the compensation prior to the end of petitioner’s fiscal_year nor did petitioner introduce any documentary_evidence to suggest that petitioner took any_action whatsoever to authorize or determine the amount of the compensation prior to the end of its fiscal_year petitioner relies entirely on oral testimony to support its claim that the compensation was authorized prior to the end of petitioner’s fiscal_year but doyce gentry’s testimony was unclear and contradictory he initially testified on redirect examination that he could not recall ever informing his accountant how much compensation to accrue q did you ever advise mr livengood how much he should accrue or how much should be accrued with regard to your compensation a i can’t recall that i ever did q well how did he know how much that he was supposed to put on the books with regard to the accrual a well he and i--i could tell by the bank statements and information that he was giving me there that there was excess money there that needed--that doesn’t necessarily need to be kept in the corporation after a break mr gentry testified that he discussed the matter with petitioner’s accountant but his testimony was at best vague as to whether the precise amounts and allocations were determined at that time q did you ever advise mr livengood as to how much compensation should be approved a well that was when i tried to make the statement early on that when i made that conscious decision that there was funds there to be disbursed that’s when i told the accountant you know whatever is necessary to do with this money here let’s do it q do you recall when that occurred at least with regard to the tesco return a well i’m sure that it occurred before the 31st of july it didn’t--it wasn’t a spur of the moment thing the accountant testified that mr gentry told him to accrue dollar_figure for compensation_for doyce gentry and his sons probably before or thereabouts the end of the fiscal_year the accountant did not testify that he received any direction as to the division of the dollar_figure between doyce gentry and his two sons prior to the end of the fiscal_year moreover the accountant reported the compensation_for employment_tax purposes on form_941 for the fourth quarter of 1994--which commenced after the end of petitioner’s fiscal_year virtually the same constructive receipt language that applies to income taxes also applies to employment_taxes see 63_fsupp2d_1131 c d cal fica --- - taxes to attach upon the actual or constructive receipt of wages 986_fsupp_752 w d n y upholding regulation compare sec_1_451-2 income_tax regs with sec_31_3121_a_-2 employment_tax regs petitioner’s treatment of the gentrys’ compensation as not constructively received during its fiscal_year for employment_tax purposes is inconsistent with its claim of constructive receipt for income_tax purposes we agree with respondent that petitioner has failed to meet its burden of proving that doyce gentry or his sons constructively received the compensation prior to the end of petitioner’s fiscal_year in order to constructively receive funds the recipient must have both the power and the right to withdraw the funds from the taxpayer’s account 64_tc_564 affd without published opinion 539_f2d_714 7th cir even if we were to view mr gentry’s and petitioner’s accountant’s testimony in a light most favorable to petitioner petitioner did not comply with the terms of its own bylaws for awarding compensation by the end of the fiscal_year petitioner is a legal entity separate from mr gentry it must act through proper corporate procedures we cannot overlook the lack of corporate formalities simply because mr gentry had broad power to control the corporation otherwise as respondent brought -- - out during cross-examination mr gentry would be able to make undetected retroactive corporate allocations after the end of the petitioner’s fiscal_year case law under former sec_267 fully supports respondent’s determination in both jerome castree interiors inc v commissioner supra and 56_tc_464 the court disallowed the claimed accruals holding that the corporation must determine q isn’t it possible that you could have told dal livengood some time after july ‘94 that i believe i should have a salary based on the current fiscal conditions of the company for of dollar_figure is it possible -- a no no not after the 31st of july i couldn’t have done that qo and why is that a well it’s not legal is it ‘former sec_267 which was repealed in disallowed a deduction for obligations payable to a related_taxpayer if the obligation was not paid within months after the end of the taxpayer’s fiscal_year and if the amounts would not be includable by the related recipient under its method_of_accounting for the taxable_year during which the taxpayer’s deduction accrued because an accrued expense is deductible by a taxpayer under the accrual_method of accounting only in the taxable_year in which it accrues a deduction disallowed under sec_267 was permanently lost it could not be deducted at some subsequent time when payment was made staff of the joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the disallowance rule_of former sec_267 was replaced in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_704 with the current rule deferring the deduction until recognized by the related recipient a more restrictive view of constructive receipt may be appropriate under the current statutory scheme which only defers the deduction until the year of payment rather than disallowing it entirely through proper corporate procedures the specific amount of compensation to be paid to each recipient the authorization of an unallocated pool of compensation to be divided among the recipients is not sufficient for constructive receipt even as in jerome castree interiors inc where the allocation had been made orally at the board meeting but was not reflected in the formal resolution and even as in lacy contracting inc where the controlling shareholder had the ultimate power to make the allocation unilaterally as stated by the court in jerome castree interiors inc it is clear that in the case of any corporation constructive receipt is not applicable unless some record is made of the amount due the shareholder xk k x a shareholder is not taxable merely because he has the authority to influence the actions of the corporation and the authority to withdraw funds funds are not constructively received until the corporation takes the necessary action to set them apart for him x x jerome castree interiors inc v commissioner supra pincite emphasis added citations omitted similarly in 74_tc_370 the court held that the controlling shareholder was not in constructive receipt of oral bonuses where the corporate resolutions stated only that the bonuses had been discussed but not that they had been approved in the instant case as we have noted there was no resolution nor any subsequent timely corporate record to support the proposition that a binding resolution had been intended id pincite petitioner has failed to establish that it followed proper formalities entitling doyce gentry or his sons to withdraw any compensation prior to the end of petitioner’s fiscal_year like the taxpayers in jerome castree interiors inc v commissioner supra and lacy contracting co v commissioner supra petitioner had not formally allocated the compensation between mr gentry and his sons by the end of petitioner’s fiscal_year moreover petitioner’s case is much weaker than were the taxpayers’ cases in jerome castree interiors inc and lacy contracing co not only did petitioner fail formally to allocate the compensation between mr gentry and his sons by the end of petitioner’s fiscal_year petitioner did not even authorize the total unallocated amount of compensation through proper corporate procedures by the end of its fiscal_year petitioner attempts to distinguish jerome castree interiors inc because the bonuses there had to be allocated between five shareholders while in the case at hand the compensation only had to be allocated between one shareholder and two employees this distinction makes no difference to actuate constructive receipt a specific amount must be credited to his account set apart for him or otherwise made available so that he may draw upon it at any time sec_1 a income_tax regs it does not matter what ownership or corporate positions are held by the potential recipients of the unallocated compensation pool petitioner next argues that there was no record in jerome castree interiors inc of the bonus determination by the end of the calendar_year similarly here petitioner made no record whatsoever of the bonus determination by the end of its fiscal_year petitioner argues that the shareholders in jerome castree interiors inc did not include the income in the same calendar_year as the corporation’s proposed deduction here petitioner chose to use a fiscal_year ending date petitioner cannot be treated as a calendar_year taxpayer for the purpose of determining when the deduction is allowed and a fiscal_year taxpayer for all other purposes finally petitioner argues that the corporate resolution in jerome castree interiors inc authorizing the pool of compensation specifically conditioned payment on the corporation’s ability to make payment here there was no corporate resolution authorizing the payment certainly a corporate resolution authorizing payment conditioned on the corporation’s ability to make payment when the corporation in fact was able to do so is better than no resolution at all the factual distinctions identified by petitioner are either irrelevant or show that the taxpayers in jerome castree interiors inc had a stronger case for constructive receipt than petitioner has here petitioner also tries to distinguish kaw dehydrating co v commissioner supra on five grounds first petitioner argues that there were four shareholder bonuses at issue in kaw dehydrating co and only one shareholder payment here it does not matter how many of the employees who were entitled to share in the bonuses were also shareholders what matters is whether the corporation following proper corporate formalities has timely determined the specific amount payable to each person who is alleged to have constructively received the funds second petitioner argues that in kaw dehydrating co the monies were never timely credited to a personal account nor physically set_aside so that they could be withdrawn at any time by the individual shareholders after the determination petitioner similarly failed to segregate the money for mr gentry and his sons either physically or by an appropriate accounting entry prior to the end of petitioner’s fiscal_year third petitioner argues that in kaw dehydrating co the bonuses were paid well over a year after they were allegedly distributed to the individual shareholders in determining whether the constructive_receipt_doctrine applies the actual timing of the payment is not decisive the funds are treated as petitioner misstates the facts in 74_tc_370 the bonuses were awarded on date and were paid on date--9 months after the award and months after the end of the corporation’s tax_year -- - paid when constructively received fourth petitioner argues that the kaw dehydrating co bonuses were adjusted after the close of the fiscal_year we do not know whether the payment allocation here was likewise adjusted after the end of petitioner’s fiscal_year because there is no evidence to show what was determined prior to the end of petitioner’s fiscal_year petitioner offered no evidence to show that the allocation among the gentrys had been made prior to the end of petitioner’s fiscal_year it is sufficient here that the potential for a post-fiscal-year adjustment exists because petitioner took no formal action to set the specific allocation prior to the end of its fiscal_year finally petitioner argues that in kaw dehydrating co the stockholders reported their respective bonuses on their personal income_tax returns in the year following the year in which they were awarded this statement raises three potential issues first should the constructive_receipt_doctrine apply differently depending on the length of time between the alleged constructive receipt and the actual receipt second how should the recipient’s treatment of the item on the recipient’s tax_return affect the payor’s right to a deduction finally does the rule operate differently depending on whether the payor has a fiscal or a calendar tax_year petitioner suggests that the constructive_receipt_doctrine -- - should apply differently depending on whether actual receipt occurs during the same or the following calendar_year we disagree with petitioner’s suggestion the constructive_receipt_doctrine necessarily looks to the facts at the time of alleged constructive receipt events occurring later such as the timing of the actual payment should not affect the functioning of the doctrine similarly the statutory language does not focus on the date that the recipient reported the income but rather on the date that the income should have been reported the statute refers to the income’s being includible not included in the gross_income of the recipient sec_267 a under a literal reading of the statute an error in accounting for the item by the recipient another taxpayer would not improve petitioner’s position however the court in jerome castree interiors v commissioner supra did suggest that the recipient’s failure to include the funds in income at the time of alleged constructive receipt is a factor to be considered in denying constructive receipt because it shows that the recipient did not believe that constructive_payment had been made id pincite here the only documentary_evidence submitted to the court petitioner’s form_941 shows that the parties treated the compensation as earned in the fourth quarter of 1994--a period commencing after the end of petitioner’s fiscal_year unsubstantiated testimony that the gentrys reported the income on their calendar_year returns even if true does not show that they treated the funds as constructively received at or prior to the end of petitioner’s fiscal_year on date after all payments actually received by the gentrys in the months following the end of petitioner’s fiscal_year would still be within their calendar_year petitioner has failed to show either that the gentrys should have included the funds in gross_income by the end of petitioner’s fiscal_year or that the funds were in fact so included finally petitioner’s comment implies that the constructive_receipt_doctrine should apply differently where the payor operates on a fiscal_year petitioner’s notion seems to be that since petitioner’s fiscal tax_year ended in the middle of the gentrys’ calendar tax years funds received or taken into income by the end of the calendar_year should be treated as constructively received during the same year and so the deduction should be allowed there are other matching provisions in the internal_revenue_code that do not require matching precision see eg sec_83 deduction allowed for taxable_year in which ends the taxable_year in which item included in gross_income of person who performed services sec_404 payment deemed made on -- - last day of preceding tax_year if paid_by due_date of payor’s tax_return including extensions former sec_267 a repealed payments made within months after end of the payor’s taxable_year relate to that year however sec_267 requires a precise matching of the date of the deduction and the date that the amount is includable in the gross_income of the recipient any deduction allowable under this chapter in respect of such amount shall be allowable as of the day as of which such amount is includible in the gross_income of the person to whom the payment is made or if later as of the day on which it would be so allowable but for this paragraph sec_267 flush language emphasis added this language does not permit a payment made after the end of the fiscal_year but during the calendar_year to relate back petitioner chose to use a fiscal_year under present law current sec_267 an accrual payor is effectively placed on the cash_basis for all payments to related cash_basis payees and the payor’s deduction therefore is pushed over to the next year if payment is made the stroke after midnight of the last day of the accrual year bittker lokken federal taxation of income estates gifts par pincite 2d ed petitioner cannot deduct payments made after the end of its fiscal_year merely because they were made prior to the end of the calendar_year petitioner’s efforts to distinguish 74_tc_370 on factual grounds are unavailing the cases cited by petitioner in support of its position that the funds were constructively received prior to end of its fiscal_year are not on point petitioner cites 61_tc_763 and haack v commissioner tcmemo_1981_13 for the proposition that doyce gentry’s unfettered power should be enough to establish constructive receipt in both cases the specific amount of the constructive recipient’s compensation had been determined in advance through proper corporate action in white the corporation had determined the amount of the shareholder’s bonus in advance through a proper corporate resolution and had given him the power to withdraw the funds whenever he wished white v commissioner supra pincite similarly in haack v commissioner supra the bonuses had been awarded to the controlling shareholder through proper corporate resolutions prior to the end of the corporation’s fiscal_year this court in white and haack did not address the issue here--whether the employee would have been in constructive receipt of the compensation if the corporation had not determined and awarded the compensation in advance through proper corporate procedures petitioner also cites 437_f2d_577 6th cir o h kruse grain milling v commissioner tcmemo_1959_110 affd 279_f2d_123 9th - - cir and miller--dunn v commissioner a memorandum opinion of this court dated date for the proposition that no formal corporate resolution is required for constructive receipt fetzer refrigerator co and o h kruse grain milling involved contractual rents that had been accrued on the corporate taxpayer’s books prior to the end of its fiscal_year in each case the rental amounts were set forth ina lease agreement and were reflected by entries on the corporation’s books as of the end of the fiscal_year giving the shareholder lessor the right as well as the power_of_withdrawal fetzer refrigerator co v united_states supra pincite although mr fetzer never physically received the amounts due him he did possess the power and the right to receive the payments emphasis added we agree with petitioner that the doctrine_of constructive receipt does not require a specific corporate resolution authorizing the compensation a corporation can act in other ways for example the award of compensation could be set in advance under a written contract that was itself authorized by proper corporate procedures the compensation could be set through the formal act of an agent who had a proper delegation of authority from the corporation however petitioner has failed to cite any authority for the proposition that the compensation could be set other than through formal and --- - verifiable corporate actions the controlling shareholder’s thought processes or informal oral statements to an outside accountant which are not timely acted upon and are not timely reflected in the corporation’s books_and_records do not constitute verifiable corporate actions see lombard co v commissioner tcmemo_1979_297 in the absence of any written memoranda corporate minutes resolution or a crediting upon the corporation's books of the amount of salary we cannot say that franklin's salary was credited or set_aside so as to be constructively received petitioner’s reliance on miller-dunn v commissioner supra is also misplaced miller-dunn was a reasonable_compensation case not a constructive receipt case the court held that amounts actually paid_by the corporation during the fiscal_year constituted reasonable_compensation for prior services even though no corporate resolution awarding such compensation had been enacted the miller-dunn case does not consider a timing issue like the one in the case at hand the preceding analysis shows that neither doyce gentry nor his sons had the right to receive or take the income prior to the end of petitioner’s fiscal_year in addition unlike mr gentry who had sole check-writing authority over petitioner’s accounts the sons did not have the power to obtain payment prior to the close of petitioner’s fiscal_year we therefore - sustain respondent’s determination denying petitioner a deduction for compensation allegedly accrued but unpaid by the close of petitioner’s fiscal_year ended date issue late-filing additions petitioner’s fiscal years at issue in this case ended on date and absent extension the deadlines for filing petitioner’s federal_income_tax returns were date date and date respectively see sec_6072 returns made on the basis of a fiscal_year shall be filed on or before the 15th day of the third month following the close of the fiscal_year the parties have stipulated that the returns were delinquently filed on date date and date under sec_6651 there shall be imposed on a taxpayer who fails timely to file an income_tax return an addition_to_tax of percent of the tax due for each month or partial month of the delinguency not to exceed percent unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent determined a percent addition_to_tax for petitioner’s 4-month delay in filing its return and 25-percent additions to tax for the more than 5-month delays in filing its and returns -date fell on a saturday therefore petitioner had until the following monday to file its return see sec_7503 - - petitioner’s briefs contained no argument with respect to the additions to tax because the predicate facts for the late-filing additions were stipulated and petitioner’s attorney repeatedly argued at the trial that petitioner relied on its accountant in tax filing matters we surmise that petitioner challenges the additions on the grounds that it had reasonable_cause and not willful neglect for the failure_to_file on time due to its reliance on its accountant petitioner bears the burden_of_proof to show reasonable_cause and not willful neglect where the additions to tax were claimed in the notice_of_deficiency as they were here 66_tc_743 revd in part on other grounds 571_f2d_174 3d cir sec_301_6651-1 proced admin regs rule a see 290_us_111 petitioner has offered no evidence to meet its burden_of_proof the supreme court made it clear in 469_us_241 that a taxpayer cannot ‘in congress enacted sec_7491 which places the burden of production on the commissioner in connection with any determination of penalties or additions to tax sec_7491 c applies only to court proceedings arising in connection with examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 the notice_of_deficiency in this case was issued on date which conclusively establishes that the examination was commenced before date because it is clear that sec_7491 does not apply here we need not determine whether respondent has met the burden of production -- - avoid late-filing additions to tax merely by showing that he relied on an agent to file his tax returns petitioner also failed to introduce any evidence to show that the delay was caused by its accountant’s neglect as opposed to petitioner’s own neglect we therefore hold that petitioner is liable for the late-filing additions to tax under sec_6651 a issue accuracy-related_penalties sec_6662 imposes a 20-percent penalty on the underpayment_of_tax attributable to among other things the taxpayer’s negligence or disregard of rules or regulations ’ sec_6662 negligence is defined to include the failure to make a reasonable attempt to comply with the tax laws sec_6662 c sec_6664 contains a defense to the accuracy- related penalty provisions it provides no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with ‘respondent argued on brief that petitioner should also be liable for the accuracy-related_penalty because of its substantial_understatement_of_income_tax see sec_6662 b however respondent did not seek the accuracy-related_penalties on the grounds of substantial_understatement in the notice_of_deficiency we need not consider whether this alternative ground for supporting the penalty is properly before us and if so who would bear the burden_of_proof because petitioner has failed to meet its burden_of_proof on the negligence ground stated in the notice_of_deficiency respect to such portion respondent’s determination in a negligence case is presumptively correct and petitioner has the burden of proving that it was not negligent or that there was reasonable_cause for the error and that it acted in good_faith the sec_6653 additions involve negligence or intentional_disregard_of_rules_and_regulations the burden_of_proof as to such additions is upon petitioners they have submitted no evidence whatever in this respect these additions must therefore be sustained 95_tc_484 petitioner introduced no evidence to meet its burden_of_proof to show reasonable_cause for the errors or to show that it acted in good_faith we therefore sustain respondent's determination that petitioner is liable for the accuracy-related_penalty on the deficiencies to give effect to the foregoing decision will be entered under rule see supra note the negligence accuracy-related_penalty was formerly an addition_to_tax under former sec_6653 the negligence provisions were revised and moved to sec_6662 by the omnibus budget reconciliation act of publaw_101_239 sec c 103_stat_2399
